EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is made by and between First Clover Leaf
Bank (the “Bank”), with its principal office in Edwardsville, Illinois, and
Dennis M. Terry (“Executive”) and shall be effective as of January 1, 2014 (the
“Effective Date”). First Clover Leaf Financial Corp. (the “Company”) shall be a
signatory to this Agreement for the sole purpose of guaranteeing the Bank’s
performance hereunder.
 
WHEREAS, Executive and the Bank previously entered into an employment agreement
pursuant to which Executive was employed as the President and Chief Executive
Officer of the Bank and the Company; and
 
WHEREAS, such prior employment agreement automatically terminated on December
31, 2013, in accordance with its terms; and
 
WHEREAS, effective October 7, 2013, the Executive ceased serving as President
and Chief Executive Officer of the Bank and the Company due to the appointment
of P. David Kuhl to such position; and
 
WHEREAS, the parties hereto desire to set forth the new terms of the continuing
employment relationship between the Bank and Executive.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
  1. 
POSITION AND RESPONSIBILITIES.

 
Executive agrees to serve as the Director of Market Relations and Board Projects
of the Bank.  Executive shall be responsible for securing existing client
relationships, cultivating new client relationships, introducing the new
President and Chief Executive Officer to existing customers, organizations,
etc., encouraging a positive transition and working with the new President and
Chief Executive Officer and supporting him as he directs the overall management
of the Bank.  Executive agrees to continue serving on the Board of Directors
(“Board”) of the Bank and the Company through the end of his current term (i.e.,
which expires at the May, 2014 annual meeting of shareholders).  Executive may
or may not be re-nominated for an additional two or three year term on the
Board, based upon the recommendation of the new President and Chief Executive
Officer.
 
  2.  
TERM AND DUTIES.

 
 
a.
The Executive’s employment under this Agreement is for a term of 12 months from
the Effective Date, and shall expire on December 31, 2014.

 
 
b.
During the period of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence approved by the President and Chief Executive Officer, Executive shall
devote substantially all his business time, attention, skill, and efforts to  to
the performance of his duties hereunder; provided, however, that (i) Executive
shall be entitled to 60 days of paid time off (which includes vacation, sick and
personal time off); and (ii) Executive may continue to serve on the boards of
directors of the Leadership Council and SIUE Foundation, and may hold any other
offices or positions in, business, social, religious, charitable or similar
organizations, which, in the judgment of the Board, will not present any
conflict of interest with the Bank or materially affect the performance of
Executive’s duties pursuant to this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

  3.  
COMPENSATION, BENEFITS AND REIMBURSEMENT.

 
 
a.
he Bank shall pay Executive a base salary of $225,000 per year (“Base
Salary”).  Such Base Salary shall be payable bi-weekly, or with such other
frequency as officers and employees are generally paid. In addition to the Base
Salary, the Bank shall provide Executive with all such other benefits as are
provided uniformly to permanent full-time employees of the Bank.  Executive
shall not be paid any separate fees for serving on the Board of the Bank or the
Company during the term of this Agreement.

 
 
b.
Executive will be entitled to participate in or receive benefits under any
employee benefit plans including, but not limited to, retirement plans,
supplemental retirement plans, pension plans, profit-sharing plans,
health-and-accident insurance plans, medical coverage or any other employee
benefit plan or arrangement made available by the Bank or the Company in the
future to its senior executives and key management employees, subject to and on
a basis consistent with the terms, conditions and overall administration of such
plans and arrangements; provided, however, that Executive will be not be
entitled to participate in any incentive or bonus plans.  In addition, Executive
shall receive an automobile allowance of not less than $700 each
month.  Executive’s principal place of business shall be at the Bank’s office in
Goshen.

 
 
c.
The Bank shall reimburse Executive for his ordinary and necessary business
expenses including, without limitation, fees for memberships in such clubs and
organizations as Executive and the Board shall mutually agree are necessary and
appropriate for business purposes, and travel and entertainment expenses,
incurred in connection with the performance of his duties under this Agreement.

 
  4.  
TERMINATION PAYMENTS TO EXECUTIVE.

 
 
a.
Upon the Executive’s involuntary termination without Cause (as defined below)
during the term of this Agreement, the Bank shall pay the Executive an amount
equal to his remaining Base Salary through December 31, 2014.  Such amount shall
be paid in a cash lump sum no later than 60 days after the date of such
termination of employment.

 
 
b.
“Cause” means termination because of Executive’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order, or material breach of any provision of this
Agreement.  Upon a termination for Cause during the term of this Agreement, the
Bank shall pay the Executive earned but unpaid Base Salary through the date of
such termination for Cause.

 

 
 

--------------------------------------------------------------------------------

 

 
c.
Upon the Executive’s voluntary resignation for any reason during the term of
this Agreement, the Bank shall pay the Executive any earned but unpaid Base
Salary through the date of such voluntary resignation.

 
 
d.
Upon the Executive’s death or disability during the term of this Agreement, the
Bank shall pay the Executive any earned but unpaid Base Salary through the date
of such death or disability.

 
 
e.
Upon any termination of employment, Executive shall be entitled to group health
care continuation rights (“COBRA”), to the extent required by applicable federal
or state law.

 
 
f.
Termination of employment shall be construed to require a “separation from
service” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”) and the Treasury Regulations thereunder.

 
 
g.
Notwithstanding anything in this Agreement to the contrary, in no event shall
the aggregate payments or benefits to be made or afforded to Executive under
this Section constitute an “excess parachute payment” under Code Section 280G or
any successor thereto, and in order to avoid such a result, Executive’s benefits
hereunder shall be reduced, if necessary, to an amount, the value of which is
one dollar ($1.00) less than an amount equal to three (3) times Executive’s
“base amount,” as determined in accordance with Code Section 280G.  The
allocation of the reduction required hereby shall be determined by the Bank.

 
5.  
SOURCE OF PAYMENTS.



All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.  The Company, however, guarantees payment
and provision of all amounts and benefits due hereunder to Executive, and if
such amounts and benefits due from the Bank are not timely paid or provided by
the Bank, such amounts and benefits shall be paid or provided by the Company.
 
6.  
EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.



This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank and Executive,
including, but not limited to, the prior employment agreement, as amended;
provided, however, that the non-compete restrictions set forth in the Second
Amendment to the prior employment agreement shall continue in full force and
effect [i.e., Executive agreed not to compete with the Bank and the Company and
any of their subsidiaries for the later of (i) one year following his
termination of employment or (ii) December 31, 2014, in any city, town or county
in which the Bank has an office or has filed an application for regulatory
approval to establish an office, determined as of the effective date of such
termination, except as agreed to pursuant to a resolution duly adopted by the
Board].
 

 
 

--------------------------------------------------------------------------------

 

7.  
NO ATTACHMENT; BINDING ON SUCCESSORS.



(a)           Except as required by law or as otherwise provided in this
Agreement, no right to receive payments under this Agreement shall be subject to
anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge, or hypothecation, or to execution, attachment, levy, or similar process
or assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void, and of no effect.
 
(b)           This Agreement shall be binding upon the Bank’s successors.
 
8.  
MODIFICATION AND WAIVER.



(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.
 
(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.
 
9.  
REQUIRED PROVISIONS.



(a)           The Bank may terminate Executive’s employment at any time, but any
termination by the Board other than termination for Cause shall not prejudice
Executive’s right to compensation or other benefits under this
Agreement.  Executive shall have no right to receive compensation or other
benefits for any period after termination for cause.
 
(b)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) [12 U.S.C. §1818(e)(3)] or 8(g)(1) [12 U.S.C.
§1818(g)(1)] of the Federal Deposit Insurance Act (the “FDI Act”), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Bank may in its discretion (i) pay Executive all or part of the
compensation withheld while its contract obligations were suspended and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.
 
(c)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) [12 U.S.C. §1818(e)(4)] or 8(g)(1) [12 U.S.C. §1818(g)(1)] of
the FDI Act, all obligations of the Bank under this Agreement shall terminate as
of the effective date of the order, but vested rights of the contracting parties
shall not be affected.
 
(d)           If the Bank is in default as defined in Section 3(x)(1) [12 U.S.C.
§1813(x)(1)] of the FDI Act, all obligations of the Bank under this Agreement
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.
 

 
 

--------------------------------------------------------------------------------

 

(e)           All obligations under this Agreement shall be terminated, except
to the extent determined that continuation of this Agreement is necessary for
the continued operation of the Bank: (i) by the Comptroller of the Office of the
Comptroller of the Currency (the “OCC”) or his or her designee, at the time the
Federal Deposit Insurance Corporation (the “FDIC”) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) (12 U.S.C. §1823(c)) of the Federal Deposit Insurance Act; or
(ii) by the Comptroller or his or her designee at the time the Comptroller or
his or her designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Comptroller to be in
an unsafe or unsound condition.  Any rights of the parties that have already
vested, however, shall not be affected by such action.
 
(f)           Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Bank or the Company, whether pursuant to this
Agreement or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the FDI Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.
 
10.  
NON-COMPETITION AND POST-TERMINATION OBLIGATIONS.



(a)           All payments and benefits to Executive under this Agreement shall
be subject to Executive’s compliance with this Section.
 
(b)           Executive shall, upon reasonable notice, furnish such information
and assistance to the Bank as may reasonably be required by the Bank in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party; provided, however, that Executive shall
not be required to provide information or assistance with respect to any
litigation between Executive and the Bank or any of its subsidiaries or
affiliates.
 
(c)           Executive recognizes and acknowledges that the knowledge of the
business activities and plans for business activities of the Bank, the Company
and affiliates thereof, as it may exist from time to time, is a valuable,
special and unique asset of the business of the Bank, the Company and affiliates
thereof.  Executive will not, during or after the term of his employment,
disclose any knowledge of the past, present, planned or considered business
activities of the Bank, Company or affiliates thereof to any person, firm,
corporation, or other entity for any reason or purpose whatsoever (except for
such disclosure as may be required to be provided to the OCC, the FDIC, or other
regulatory agency with jurisdiction over the Company, the Bank or
Executive).  Notwithstanding the foregoing, Executive may disclose any knowledge
of banking, financial and/or economic principles, concepts or ideas which are
not solely and exclusively derived from the business plans and activities of the
Bank, and Executive may disclose any information regarding the Bank which is
otherwise publicly available or which Executive is otherwise legally required to
disclose.  In the event of a breach or threatened breach by Executive of the
provisions of this Section, the Bank will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, his knowledge of the
past, present, planned or considered business activities of the Bank or the
Company or any of their affiliates, or from rendering any services to any
person, firm, corporation or other entity to whom such knowledge, in whole or in
part, has been disclosed or is threatened to be disclosed.  Nothing herein will
be construed as prohibiting the Bank and the Company from pursuing any other
remedies available to them for such breach or threatened breach, including the
recovery of damages from Executive.
 

 
 

--------------------------------------------------------------------------------

 

(d)           In addition to, and not in lieu of, the non-compete provisions set
forth in the Second Amendment to the prior employment agreement (which
provisions are summarized in Section 6 above), upon any termination of
Executive’s employment hereunder for any reason, Executive agrees not to compete
with the Bank and the Company and any of their subsidiaries for a period of one
year following such termination in any city, town or county in which the Bank
has an office or has filed an application for regulatory approval to establish
an office, determined as of the effective date of such termination, except as
agreed to pursuant to a resolution duly adopted by the Board.  Executive agrees
that during such period and within said cities, towns and counties, Executive
shall not work for or advise, consult or otherwise serve with, directly or
indirectly, any entity whose business materially competes with the depository,
lending or other business activities of the Bank.  The parties hereto,
recognizing that irreparable injury will result to the Bank, its business and
property in the event of Executive’s breach of this Section agree that in the
event of any such breach by Executive, the Bank will be entitled, in addition to
any other remedies and damages available, to an injunction to restrain the
violation hereof by Executive, Executive’s partners, agents, servants,
employers, employees and all persons acting for or with Executive.  Executive
represents and admits that Executive’s experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines and/or of a
different nature than the Bank, and that the enforcement of a remedy by way of
injunction will not prevent Executive from earning a livelihood.  Nothing herein
will be construed as prohibiting the Bank and the Company from pursuing any
other remedies available to them for such breach or threatened breach, including
the recovery of damages from Executive.  Executive further agrees that Executive
will not, in any manner whatsoever, during his employment with the Company and
the Bank and for a period of one year following the termination of Executive’s
employment, either as an individual or as a partner, stockholder, director,
officer, principal, employee, agent, consultant, or in any other relationship or
capacity, with any person, firm, corporation or other business entity, either
directly or indirectly, solicit or induce or aid in the solicitation or
inducement of any employees of the Company or the Bank to leave their employment
with the Company or the Bank. Executive further agrees that Executive will not,
in any manner whatsoever, during Executive’s employment with the Company or the
Bank and for a period of one year following the termination of Executive’s
employment with the Company or the Bank, either as an individual or as a
partner, stockholder, director, officer, principal, employee, agent, consultant
or in any other relationship or capacity with any person, firm, corporation or
other business entity, either directly or indirectly, solicit the business of
any customers or clients of the Company or the Bank at the time of the
termination of Executive’s employment with the Company or the Bank.
 
11.  
SEVERABILITY.



If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
12.  
HEADINGS FOR REFERENCE ONLY.



The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

13.  
GOVERNING LAW.



This Agreement shall be governed by the laws of the State of Illinois but only
to the extent not superseded by federal law.
 
14.  
ARBITRATION.



Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, conducted before a single
arbitrator selected by the Bank and Executive sitting in a location selected by
the Bank and Executive within twenty-five (25) miles of Edwardsville, Illinois
in accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.
 
15.  
PAYMENT OF LEGAL FEES.



The Bank and the Company shall not pay the Executive for any legal fees relating
to this Agreement.
 
16.  
INDEMNIFICATION.



(a)           The Bank shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the Bank
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs and attorneys’ fees and
the cost of reasonable settlements (such settlements must be approved by the
Board); provided, however, the Bank shall not be required to indemnify or
reimburse Executive for legal expenses or liabilities incurred in connection
with an action, suit or proceeding arising from any illegal or fraudulent act
committed by Executive.  Any such indemnification shall be made consistent with
OCC Regulations and Section 18(k) of the FDI Act, 12 U.S.C. §1828(k), and the
regulations issued thereunder in 12 C.F.R. Part 359.
 
(b)           Notwithstanding the foregoing, no indemnification shall be made
unless the Bank gives the OCC at least 60 days’ notice of its intention to make
such indemnification.  Such notice shall state the facts on which the action
arose, the terms of any settlement, and any disposition of the action by a
court.  Such notice, a copy thereof, and a certified copy of the resolution
containing the required determination by the Board shall be sent to the Regional
Director of the OCC, who shall promptly acknowledge receipt thereof.  The notice
period shall run from the date of such receipt.  No such indemnification shall
be made if the OCC advises the Bank in writing within such notice period, of its
objection thereto.
 

 
 

--------------------------------------------------------------------------------

 

SIGNATURES
 
IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed by their duly authorized representatives, and Executive has signed this
Agreement, effective as of the Effective Date.  The Company is a party to this
Agreement for the sole purpose of guaranteeing the performance of the Bank.
 

 
FIRST CLOVER LEAF BANK
           
September 24, 2013                                
Date
By:  /s/ Gerry Schuetzenhofer 
      Gerry Schuetzenhofer
      Chairman of the Board
         
FIRST CLOVER LEAF FINANCIAL CORP.
           
September 24, 2013                                
Date
By: /s/ Gerry Schuetzenhofer       
     Gerry Schuetzenhofer
      Chairman of the Board
         
EXECUTIVE:
           
September 24, 2013                             
Date
 /s/ Dennis M. Terry 
Dennis M. Terry
   




